Citation Nr: 0122839	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  01-02 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1. Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of December 20, 1944, denying service 
connection for psychoneurosis. 

2.  Entitlement to an effective date earlier than January 26, 
1973, for a total rating for compensation based upon 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

At the time of a reported medical survey in March 1944, it 
was indicated that the veteran had enlisted in September 1938 
and had had five years and eight months of active service 
with the Navy.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating determination 
of the Seattle Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran has requested an advance on the 
docket.  However, since the decision is complete, the request 
is moot.

The record reflects that although a single issue was 
certified for appeal.  The SOC reflects that the veteran's 
multiple theories of entitlement were addressed.  Therefore, 
the title page reflects the actual issues addressed by the RO 
and the veteran.  The record also reflects that the RO has 
continued to treat the veteran as the appellant. 


FINDINGS OF FACT

1.  In a December 1944 rating determination, the RO denied 
service connection for psychoneurosis.  The veteran was 
notified of this decision in January 1945.  The veteran did 
not appeal within one year and the decision became final.  

2.  The December 1944 rating decision, which denied service 
connection for psychoneurosis, considered the correct 
evidence and law as it then existed, and it did not involve 
an error that would undebatably lead to a different result if 
such error were corrected.  

3.  The March 1973 rating decision, which granted a total 
rating for compensation based upon individual 
unemployability, considered the correct evidence and law as 
it then existed, and it did not involve an error that would 
undebatably lead to a different result if such error were 
corrected, and became final in the absence of a timely 
appeal.


CONCLUSIONS OF LAW

1.  The RO's December 1944 decision, which denied a claim of 
entitlement to service connection for psychoneurosis became 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  The RO's December 1944 rating decision which denied 
service connection for psychoneurosis was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2000).

3.  The criteria for an effective date earlier than January 
26, 1973, for a total rating for compensation based upon 
individual unemployability have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.105, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decision and 
the SOC informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  VA has met all VCAA duties. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.



Factual Background

A review of the record demonstrates that the veteran, in his 
July 1944 application for compensation and pension requested 
service connection for duodenum ulcers, first noticed in 
December 1943, which were aggravated by a nervous condition.  

In a July 1944 rating determination, the RO granted service 
connection for an active ulcer of the duodenum and assigned a 
30 percent disability evaluation.  

The RO also noted that on March 31, 1944, a diagnosis of 
anxiety state was made on the basis of nervousness, 
apprehension, and fear, following a bombing experience in 
combat.  The RO observed that this diagnosis was not carried 
through in the record when the diagnosis was changed to a 
diagnosis of duodenal ulcer.  The RO indicated that the 
rating for anxiety nervousness was deferred pending an 
examination.  

In November 1944, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the examiner 
stated that this case was clearly a gastric case and not a 
neuropsychiatric one.  He noted that the veteran was 
conscious of the affect of nervous influences on his gastric 
symptoms and the activation of symptoms referable to the 
ulcer, as was almost universally the case in cases of 
demonstrated ulcer.  The examiner indicated that the veteran 
stated that initially, when he first developed gastric 
symptoms in combat service in the Navy, he felt very tense, 
restless, and apprehensive, and had a great deal of 
epigastric pain, which was noted in the medical records as a 
possible neurosis until a medical work-up could be completed.  

The veteran reported that he had no specific nervous 
complaints except of very minimal and recent duration which 
related back to an unsettled domestic situation that had 
recently occurred.  Mental status examination revealed that 
the veteran was neat in appearance.  He was mentally clear, 
alert, intelligent, highly cooperative, and accessible.  
Mental status was not in question.  Emotionally, the veteran 
was of rather the slightly hypersensitive type but there was 
nothing unusual in his manner, conduct, speech, or general 
demeanor.  There was no tension, evident anxiety, 
tachycardia, sweating, tremors, etc.  Neurofunction was 
normal throughout.  

It was the examiner's conclusion that there was no separate 
and distinct neuropsychiatric diagnosis indicated or 
warranted.  The veteran had a typical history of duodenal 
ulcer which had been previously confirmed by X-ray studies.  
He indicated that this was not a neuropsychiatric case and 
that there was no neuropsychiatric disease.  A diagnosis of 
no neuropsychiatric disease was rendered.  

In a December 1944 rating determination, the RO continued the 
30 percent disability evaluation for the ulcer of the 
duodenum and denied service connection for psychoneurosis.  
The veteran was notified of this decision in January 1945 and 
did not appeal.  Thus, the decision became final in the 
absence of clear and unmistakable error.  

In a January 1948 letter, the veteran's private physician, W. 
C., M.D., indicated that a subtotal gastric resection had 
been performed on the veteran on February 5, 1947.  He noted 
that the veteran had been free from gastric symptoms since 
the operation.  He reported that the veteran's response to 
treatment had been rather slow.  Dr. C. stated that the 
veteran had a normally functioning subtotal gastric resection 
without recurrence of an ulcer.  The prognosis was good.  

In a February 1948 rating determination, the RO increased the 
veteran disability evaluation for his duodenal ulcer from 30 
to 40 percent, effective April 1, 1946.  The veteran was 
notified of this decision in March 1948.  

In April 1948, a VA hospitalization report was received from 
the Oakland VAMC, which showed that the veteran was 
hospitalized in February 1948 with a probable marginal ulcer.  
The veteran was treated and his condition improved.  He was 
released on March 15, 1948.  

In a May 1948 rating determination, the RO increased the 
veteran's disability evaluation from 40 to 60 percent, 
effective February 14, 1948, and reclassified the veteran's 
disability as a probable marginal ulcer as residuals of a 
subtotal gastric resection.  The veteran was notified of this 
decision in June 1948.  

In a June 1948 letter, Dr. C. reported that the veteran had 
been under his treatment for the past two months because of 
an acute exacerbation of chronic ulcer.  He indicated that 
the veteran had been confined to his home since that date.  

In a July 1948 letter, the veteran's employer stated that he 
had worked for East Side Patrol and that the night of May 17, 
1948, was his last night of work.  The employer indicated 
that the veteran said he could not work anymore.  

In a July 1948 letter, the Officer of the County Assessor for 
San Jaoquin indicated that the veteran worked for their 
office only three days.  Due to his health, he was unable to 
continue working for that office.  

On August 10, 1948, the veteran was hospitalized at the 
Oakland VAMC for treatment of an ulcer.  On September 7, 
1948, a 2/3 gastric resection with posterior 
gastroenterostomy was performed.  The veteran was discharged 
on September 24, 1949.  His condition at the time of 
discharge was asymptomatic.

In a September 1949 rating determination, the RO assigned a 
temporary total disability evaluation from September 1, 1948, 
to September 25, 1948, and a 60 percent disability 
evaluation, thereafter.  

In February 1949, the veteran was afforded a VA examination.  
At the time of the examination, it was noted that the veteran 
was unemployed.  He was noted to have had various positions 
since discharge.  His last position was as a patrolman in May 
1948.  The veteran's main complaints were that he had no 
energy and that he was underweight.  X-rays of the stomach 
showed the presence of a normally functioning gastrectomy.  
There were no signs of ulceration or neoplasm.  Good 
peristalsis was present and there were no signs of 
obstruction.  There were also no signs of gastric residue at 
four hours.  Diagnoses of multiple post-operative scars as 
residuals of gastric resection; well functioning 
gastroenterostomy; an appendectomy scar; and defective 
vision, were rendered.  

In a March 1949 rating determination, the RO found that the 
veteran's post operative stomach resection was well-
functioning and that an evaluation in excess of 60 percent 
was not warranted for his service-connected gastrectomy and 
that a total disability was not established.  

In an April 1949 letter, D. P., M.D., indicated that the 
veteran was only able to eat small amounts of food and 
suffered nausea due to rapid emptying of the stomach stump, 
consequent to gastric resection for the ulcer.  He indicated 
that the veteran was not doing well and was still losing 
weight.  He noted that recent x-rays showed anastamosis in 
good condition anatomically, but noted that dumping occurred.  

In March 1950, the RO informed the veteran that an increased 
evaluation was not warranted.  The veteran was notified of 
this decision and did not appeal.  

At the time of a June 1961 VA examination, the veteran 
reported that he had worked at IBM from 1957 to October 1960 
and at the San Joaquin County Planning Department from 
October 1960 to the date of the examination.  

In an August 1961 rating determination, the RO decreased the 
veteran's disability evaluation from 60 to 40 percent for his 
post gastrectomy syndrome.  The veteran was notified of the 
decision later that month and did not appeal.  

Following a May 1963 VA examination, at which time the 
veteran was diagnosed with partial gastrectomy residuals with 
dumping syndrome and intermittent blind loop syndrome, and 
postoperative cicatrices of the abdomen, the RO, in a May 
1963 rating determination, continued the 40 percent 
disability evaluation.  The veteran was notified of the 
decision in June 1963 and did not appeal.  Thus, the decision 
became final.  

In a February 1965 letter, the veteran indicated that he was 
employed as a teacher at St. Benedict School in Seattle at a 
salary of $3,000 per year.  The veteran requested that he be 
reevaluated at that time.  

In March 1965, the veteran underwent a VA examination.  At 
the time of the examination, the veteran reported that he had 
been employed at St. Benedict School since September 1964.  

In an April 1965 rating determination, the RO noted that the 
veteran had lost no time from his sedentary employment as a 
schoolteacher.  The RO increased the veteran's disability 
evaluation from 40 to 60 percent for residuals of a subtotal 
gastrectomy with anemia, and assigned an effective date of 
February 16, 1965.  

On August 22, 1966, the veteran was hospitalized for eight 
days for ulcer problems.  On discharge, it was noted that he 
could return to all pre-hospital activity.

In an October 1966 rating determination, the RO decreased the 
veteran's disability evaluation from 60 to 40 percent, 
effective January 1, 1967.  The veteran was notified of this 
decision that same month.  

In March 1967, the veteran requested an increased evaluation.  

In April 1967, the veteran was afforded a VA psychiatric 
examination.  He reported that he was still employed as a 
teacher at St. Benedict's School and that he earned $400 per 
month.  He indicated that he had lost one month of 
employment.  

The veteran complained of periods of depression lasting one 
week, which occurred on a monthly basis.  He noted that he 
would become very despondent and confused and would feel all 
tired out.  

Mental status examination revealed that the veteran was not 
too depressed.  His affect was appropriate.  He admitted to 
periods of depression and tension.  There was minimal 
evidence of depression and tension.  There was no evidence of 
delusions or hallucinations.  He was oriented in all spheres.  
A diagnosis of mild depressive reaction was rendered.  

In an April 1967 rating determination, the RO assigned a 40 
percent disability evaluation for residuals of a subtotal 
gastrectomy with depression, effective January 1, 1967.  The 
veteran was notified of this decision in May 1967 and did not 
appeal.  

In May 1968, the veteran requested an increased evaluation.  

At the time of a June 1968 VA examination, the veteran 
reported that he had been employed on a part-time basis at 
Holy Names Academy since October 1967 and that he had missed 
one week of work during this time period.  The veteran 
indicated that whenever he came under stressful situations, 
he would go to pieces.  He stated that he enjoyed his 
employment as a teacher and that his stomach did not bother 
him too much.  

In a July 1968 rating determination, the RO continued the 40 
percent disability evaluation.  The veteran was notified of 
this decision and did not appeal.  Thus, the decision became 
final.  

At the time of a November 1971 VA examination, the veteran 
reported that he was employed as a teacher at Kittitas High 
School from 1968 to the present with an annual salary of 
$7,400 per year.  He indicated that he had missed 29 days of 
work.  The veteran indicated that he had a good work record.  
Physical examination revealed no increased gas or excessive 
tenderness in the epigastrium.  A diagnosis of postoperative 
residuals of a subtotal gastrectomy was rendered.  

In April 1972, a letter was received from the Superintendent 
of Kittitas High School informing the veteran that he was not 
able to teach effectively full time and that his contract 
would possibly not be renewed due to the seriousness of his 
condition.  He noted that a part-time position was possible 
only if the veteran showed definite improvement in his 
health.  

At the time of a May 1972 VA examination, the veteran 
reported that he was working at Kittitas High School with an 
annual salary of $7,800.  He noted that he had missed 
approximately 40 days of work.  

In a May 1972 rating determination, the RO increased the 
veteran's disability evaluation from 40 to 60 percent for 
residuals of as subtotal gastrectomy with depression with an 
effective date of April 4, 1972.  The veteran was notified of 
this decision in June 1972.  

In a January 1973 net income worth statement, the veteran 
reported that the last day he had worked was January 25, 
1973.  He noted that he was unable to work as he had been 
hospitalized.  

In a February 1973 letter, the Principal of Kittitas High 
School indicated that the veteran's health would not allow 
him to teach even half-time.  She noted that it would be 
necessary to release him from his position.  

A discharge summary report from the Seattle VAH demonstrated 
that the veteran was hospitalized from January 26, 1973, to 
February 10, 1973, for spells, probably secondary to a 
conversion reaction; reactive hypoglycemia by history, and 
peptic ulcer disease.  

In a March 1973 rating determination, the RO continued the 60 
percent disability evaluation for residuals of a subtotal 
gastrectomy with depression and assigned a total disability 
evaluation based upon individual unemployability from January 
26, 1973.  

The veteran was notified of this decision that same month and 
did not appeal.  Thus, the decision became final in the 
absence of clear and unmistakable error.  

In August 1992, the veteran requested service connection for 
post-traumatic stress disorder (PTSD).  In an October 1994 
rating determination, the RO granted service connection for 
PTSD and assigned a 30 percent disability evaluation from 
August 25, 1992.  

In October 1996 letter, the veteran claimed that he should 
have been receiving a 100 percent disability from July 7, 
1944, as the VA failed to recognize acute combat fatigue as a 
disability.  


CUE in the December 1944 Rating Determination

The veteran contends that the RO's December 20, 1944, 
decision, which denied a claim of service connection for  a 
psychoneurosis was CUE.  The veteran has argued that the RO 
had failed to give sufficient evidentiary weight to a service 
medical record, specifically a March 31, 1944, service 
medical record.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.   Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  In addition, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

Under the applicable criteria at the time of the previous 
rating decision (and substantially the same as under present 
law) service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.

A review of the pertinent evidence of record indicates that 
the veteran filed a claim for service connection for a 
nervous condition in July 1944.  He has essentially argued 
that his service-connected psychiatric disorder, now 
including PTSD, became manifest in service.  

In support of his claim, the veteran points to a March 31, 
1944, record which noted that he was complaining of 
nervousness, insomnia, irritability, anorexia, with 
occasional vomiting and nausea, and loss of twenty pounds of 
weight.  These feelings were noted to date to a bomb hit on 
his ship last November.  Objectively the chief complaint was 
that there appeared to be moderate tenseness.  He was clear 
and oriented in all fields and no mental aberrations could be 
detected.  There were also no neurotic determininents 
present.  It was the examiner's impression that the veteran 
had an anxiety state.  It was recommended that the veteran be 
transferred to the Naval Hospital.  

Subsequent treatment records demonstrate that the veteran was 
transferred to the San Diego Naval Hospital.  On April 20, 
1944, the diagnosis was changed to an ulcer of the duodenum.  

In a May 1944 report of medical survey, it was indicated that 
the veteran would continue to have recurrent attacks of 
stomach distress from his ulcer that would necessitate long 
periods of hospitalization and was therefore unfit for 
military service.  

At the time of a November 1944 VA psychiatric examination, 
the examiner specifically found that this was not a 
neuropsychiatric case and that there was no neuropsychiatric 
disease.  Based upon the evidence of record, the RO found 
that service connection for a neuropsychiatric disorder was 
not warranted.  This decision was supported in the record.

The Board must again emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'" Fugo, 6 Vet. App. at 43.  
A disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the correct facts were before the RO at the 
time of the December 1944 decision.  While the veteran did 
present evidence, such evidence was reviewed, discussed, and, 
ultimately, refuted by the RO as not being supported by the 
most probative medical evidence of record.  Failure to find 
otherwise by the RO is not "undebatable" error.  Stated 
differently, at the time of the rating decision, there was a 
specific medical opinion that there was no psychiatric 
diagnosis.  Therefore, the decision to deny service 
connection, when there was no current disability was 
supported.  If a decision is factually supported, it cannot 
be clearly and unmistakably erroneous.


Earlier Effective Date for the Assignment 
of a Total Rating for Compensation Based 
Upon Individual Unemployability. 


As previously noted, the RO, in a March 1973 rating 
determination, granted a total rating for compensation 
purposes based upon individual unemployability effective 
January 26, 1973.  The veteran was notified of this decision 
and did not appeal.  Thus, the decision became final.  The 
law grants a period of one year from the date of the notice 
of the result of the initial determination for initiating an 
appeal by filing a notice of disagreement; otherwise, that 
determination becomes final and is not subject to the 
revision on the same factual basis in the absence of CUE.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000).

The veteran has alleged that an earlier effective date is 
warranted for the assignment of a total rating for 
compensation based upon individual unemployability.  He 
argues that the evidence of record demonstrates that he was 
unemployable at a date much earlier in time.  

As noted above, CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Similarly, neither can broad-brush allegations of "failure to 
follow the regulations" or "failure to give due process," or 
any other general, nonspecific claim of "error."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

At the time of a June 1961 VA examination, the veteran 
reported that he had worked at IBM from 1957 to October 1960 
and at the San Joaquin County Planning Department from 
October 1960 to the date of the examination.  

In a February 1965 letter, the veteran indicated that he was 
presently employed as a teacher at St. Benedict School in 
Seattle at a salary of $3,000 per year. 

At the time of a March 1965 VA examination, the veteran noted 
that he had been employed at St. Benedict School since 
September 1964. 

At the time of an April 1967 VA examination, the veteran 
reported that he was still employed as a teacher at St. 
Benedict's School and that he earned $400 per month.  He 
noted that he had lost only one month of employment.  

At the time of a June 1968 VA examination, the veteran stated 
that he was employed on a part-time basis at Holy Names 
Academy from October 1967 and that he had missed one week of 
work during this time period.  He noted that he enjoyed his 
employment as a teacher and that his stomach did not bother 
him too much.  

At the time of a November 1971 VA examination, the veteran 
reported that he was employed as a teacher at Kittitas High 
School from 1968 to the present with an annual salary of 
$7,400 per year.  He noted that he had missed 29 days of 
work. 

In an April 1972 letter, the Superintendent of Kittitas High 
School informed the veteran that he was not able to teach 
effectively full time and that his contract would possibly 
not be renewed due to the seriousness of his condition.  He 
noted that a part-time position was possible only if the 
veteran showed definite improvement in his health.  

At the time of a May 1972 VA examination, the veteran 
reported that he was working at Kittitas High School with an 
annual salary of $7,800.  He noted that he had missed 
approximately 40 days of work.  

In a January 1973 net income worth statement, the veteran 
reported that the last day he had worked was January 25, 
1973.  He noted that he was unable to work as he had been 
hospitalized.  

In a February 1973 letter, the Principal of Kittitas High 
School indicated that the veteran's health would not allow 
him to teach even half-time.  She indicated that it would be 
necessary to release him from his position.  

The RO found that the veteran engaged in substantially 
gainful employment up until January 26, 1973.  This decision 
was supported in the record.  There is no evidence of the 
type of error which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


ORDER

The RO's December 1944 rating decision, which denied service 
connection for psychoneurosis was not clearly and 
unmistakably erroneous.

An effective date prior to January 26, 1973, is not warranted 
for a grant of a total rating for compensation purposes due 
to individual unemployability.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

